Exhibit 10.1

 



DBS

26 July 2018

Prime World International Holdings Ltd. Taiwan Branch

No. 18, Gong 4th Rd., Linkou Dist., New Taipei City 244, Taiwan (R.O.C.)

 

Dear Sir,

 

LETTER OF OFFER

 

We are pleased to offer you the banking facility(ies) described below (the
"Facility(ies)") upon the terms and conditions set out in this letter.

 

FACILITY(IES)

 

  Facility Limit Tenor Pricing, Interest
Rate Interest
Payment
Schedule Commi
ssion /
Fee Others 1.

Post-shipment Financing/

Payable Invoice Financing

USD7,000,000 3 months Cost of Fund plus 1.25% Monthly Waived   2. Post-Shipment
Financing under Open Account basis USD7,000,000 2 months Cost of Fund plus 1.25%
Monthly Waived   3. Short Term Loan — Revolving TWD100,000,000 3 months

TWD: Cost of

Fund plus
1.35%

Monthly    

 

The Facilities are always subject to the availability of sufficient funds on our
part and to our periodic review based on your updated financial information and
money market conditions.

 

Unless otherwise provided herein or agreed by us, each drawing shall be repaid
in full on the last day of the agreed financing period relating to such drawing,
and interest shall be payable on the last day of the interest period applicable
to such drawing or in arrears on the last day of the relevant financing period
relating to the drawing (whichever is earlier). Any commission(s) on the
Facility(ies) will be charged at our standard rate prevailing from time to time
unless otherwise agreed by us. The commission is payable in one lump sum in
advance on or before the date of issue of the relevant instrument and shall be
non-refundable once paid.

 

Unless otherwise provided herein or agreed by us, interests shall accrue from
date of the first drawing of the Facility(ies) and be calculated daily based on
a 365-day year for Facility(ies) denominated in NT Dollar, Pound Sterling, Hong
Kong Dollar, Malaysian Ringgit and Singapore Dollar, and on a 360-day year for
Facility(ies) denominated in other foreign currencies.

 

You hereby agree to authorize us to debit any of your accounts (including TWD
accounts and foreign currency accounts) with us for any sum which may be
required to meet the payment of principal, interests, overdue interests,
penalties and all types of fees, commissions and expenses including but not
limited to insurance premium, registration fees and valuation fees in relation
to the Facility(ies) under your account(s).

 

Aggregate outstanding under Facilities 1 to 3 must not exceed USD 7,000,000 at
any time.

 

 

 

Page 1 of 4

   

 

 

DBS

SECURITIES

 

The Facility(ies) together with all other moneys, obligations and liabilities
which may be due, owing or payable by you to us from time to time shall be
secured by the following securities:

 

1. Promissory Note of USD7,000,000 and Note Authorization co-made by Prime World
International Holdings Ltd. Taiwan Branch.

 

If the value of the collateral provided by you to us is not enough to fully
cover all your liabilities with respect to all outstanding transactions under
the said limits of the Facilities provided hereunder due to market fluctuations
in the applicable foreign exchange rates, you should provide us with additional
collateral in a form and value satisfactory and acceptable to us within 5
business days of receipt of our notice for additional collateral.

 

CONDITIONS PRECEDENT

 

(a)Unless otherwise determined by us, the Facility(ies) will be available for
your utilisation only after we have received and found satisfactory

 

·this letter duly accepted by your authorised signatories;

·all legal and security documents duly executed together with notices of
assignment, where required;

·insurance policies, cover notes and insurance premium receipts and such other
documentation (whether legal, security or otherwise), confirmation of the
fulfillment of such other requirements (including stamping, registration and
other conditions precedent) as may be required by us.

·Standard Terms and Conditions Governing Facilities Granted by and Transactions
entered into with DBS Bank (Taiwan) Ltd. (hereafter "Standard Conditions")
signed by Prime World International Holdings Ltd. Taiwan Branch.

·Meeting Minutes of the Board of Directors Meeting and Letter of Authorization
issued by Prime World International Holdings Ltd. Taiwan Branch.

 

(b)       Our obligation to advance any moneys or to incur any liabilities
pursuant to this letter is subject to the further condition that on the date of
the relevant drawdown notice and on each relevant drawdown or transaction date,
there being no event or circumstances which could affect our decision or
willingness to advance any moneys or to incur any liabilities pursuant to this
letter.

 

OTHER CONDITIONS

 

· Facilities 2 Financing Quantum FQ % : 80

 

· Right of Review

 

The Facility(ies) under this letter are/is uncommitted in nature and as such,
the availability of the Facility(ies) is subject to review by us at any time.
Upon such review, to the extent permitted by law, we will have the right at our
absolute discretion, notwithstanding any inconsistent provision in this letter
or elsewhere, to:

 

 

 

Page 2 of 4



   

 

 

DBS

 



(a)immediately cancel, reduce, suspend or vary the Facility(ies);

(b)decline any further utilization of the Facility(ies);

(c)demand immediate repayment of all moneys and liabilities owing to us under
the Facility(ies) (whether actual or contingent);

(d)demand immediate payment from you of all moneys that we are or may be liable
for under all letters of guarantee/credit issued under the Facility(ies),
notwithstanding that the beneficiaries under such letters of guarantee/credit
have not made any claim on us; and/or

(e)require you to procure the complete and unconditional release of all letters
of guarantee/credit issued under the Facility(ies).

 

·Each trade instrument shall be for such amount and period, on such terms and
conditions and issued in favour of such party(ies) as we may, in our absolute
discretion, approve and accept. All applications for trade instruments must be
made on relevant application and indemnity forms.

 

·The Facility(ies) shall also be subject to such other terms and conditions
customary for financing of this nature and legal documentation required by and
acceptable to us.

 

STANDARD TERMS AND CONDITIONS

 

The enclosed Standard Conditions for Banking Transactions and all addendums /
supplements thereto shall apply to the Facility(ies). In the event of any
conflict exists between this letter and Standard Conditions, this letter shall
prevail. The Standard Conditions shall supersede and override General Agreement
for Banking Transactions("GABT") previously executed by you (applicable to
borrowers that have signed GABT).

 

We recognize that banks have an important role to play in promoting responsible
environmental, social and governance ("ESG") behavior of our customers and is
committed to practicing responsible financing. We trust that the information,
including ESG information based on publicly available information as well as any
information provided by your company representatives, is true and accurate and
is covered by the Representations and Warranties given by you to us in the
facility letters and agreements relating to banking facilities granted by us to
you.

 

Should the above offer meet with your acceptance, please return the duplicate of
this letter duly signed and all required documents to us within 30 days from the
date of this letter, after which date this offer shall lapse, unless otherwise
extended by us.

 

 

Page 3 of 4



   

 

 

DBS

 

We are pleased to be of service to you.

 

Yours Sincerely,

 

___________________________________

Institutional Banking Group

DBS Bank (Taiwan) Ltd.

 

ACCEPTANCE

 

We, Prime World International Holdings Ltd. Taiwan Branch, hereby confirm
acceptance of the above mentioned Banking Facilities from DBS Bank (Taiwan) Ltd
under all the terms and conditions enumerated in its Letter of Offer dated 26
July 2018. Herewith we also declare that we are applying for the grant of the
said Facilities for our own use and not for the benefit of any other party;

 

 

Name of Borrower: Prime World International Holdings Ltd. Taiwan Branch

Name of Authorised Signator(ies)

Signature/Chop

Date 2018.10.3. 

 

 

 

Page 4 of 4



   

